           Case 1:21-cv-01435-GBD Document 19 Filed 05/28/21 Page 1 of 2




                                                                                           Joseph Mizrahi – Attorney
                                                                                        300 Cadman Plaza W, 12th Floor
                                                                                                   Brooklyn, NY 11201
                                                                                      P: 929-575-4175 | F: 929-575-4195
                                                                                      E: joseph@cml.legal | W: cml.legal


                                                      May 28, 2021

                                                                                                           VIA ECF

The Honorable George B. Daniels
United States Courthouse
500 Pearl Street, Room 1301
New York, NY 10007

         Re:      Cristian Sanchez v. Adobe Inc., Case No. 1:21-cv-01435-GBD
                  Plaintiff’s Reply in Support of Jurisdictional Discovery

Dear Judge Daniels:

        We represent plaintiff Cristian Sanchez (“Plaintiff”) in the above-referenced action and
respectfully write in reply to defendant Adobe, Inc.’s (“Defendant”) letter opposing jurisdictional
discovery. See Docket No. 18.1 Jurisdictional discovery is appropriate in this case because it is
necessary to determine the extent of Defendant’s business contacts with sighted New Yorkers, and,
inter alia, whether their experience of shopping on the Website in New York was different to that
of Plaintiff solely because of his disability.

        The central holding of the decision in Guglielmo v. JEGS Auto., Inc. is that the transaction
having a “substantial relationship” under the analysis of the Long Arm Statute to a plaintiff’s claim
of discriminatory treatment is not, as Defendant argues, where a website was designed, but whether
sighted residents of the state were able to transact business with a defendant differently from a
visually-impaired plaintiff. The decision reads, in relevant part:

         Had Plaintiff been able to make the purchases from New York he claims to have attempted
         to make, personal jurisdiction would have been present. . . . If, at the time of the filing of
         this action, Defendant was selling products through its Website to New York customers
         and at the same time displaying the Website to Plaintiff but denying him the access other
         New York customers had to purchase products, those facts would help to establish
         personal jurisdiction and create the "articulable nexus or substantial relationship between
         the business transaction and the claim asserted." . . . Defendant's transactions with other
         New York customers would be "connected to the plaintiff's own claim because the
         transactions with the other persons actually caused some part of the harm to the


1
 Defendant’s letter also incorrectly suggests Plaintiff is required to take Defendant’s opinion on its motion practice,
which it is not required to do.
         Case 1:21-cv-01435-GBD Document 19 Filed 05/28/21 Page 2 of 2



The Honorable George B. Daniels
May 28, 2021
Page 2

       plaintiff." Specifically, Plaintiff would be "harmed by the defendant's transactions with
       New York customers" because the Complaint alleges that Defendant has chosen to
       purposefully avail itself of the rights and protections of New York by selling products on
       its Website to New York customers, but only to those customers who are not legally blind
       and can navigate the Website. The business transaction (i.e., Defendant's sales of products
       to New York customers) would thus have a substantial relationship with the claim
       asserted in this action (i.e., Defendant makes such sales through a website that is
       inaccessible to certain customers). (citations omitted) (emphasis added). 20-cv-5376 (LJL),
       2021 U.S. Dist. LEXIS 50347 at **13-15 (S.D.N.Y. Mar. 17, 2021)

       To conclude and summarize, jurisdictional discovery is appropriate to determine the nature
and extent of Defendant’s sales to sighted New York residents, because the nexus of this case is
whether Plaintiff received unequal treatment to his sighted peers while using the Website in New
York.

       We thank the court for its consideration.

                                             Respectfully submitted,

                                             /s/ Joseph H. Mizrahi
                                             Joseph H. Mizrahi, Esq.

cc:    All Counsel of Record (via ECF)
